DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bradford F. Fritz (63,406) on 05/16/2022. 
In claim 8 please add the underlined section as follows:
A non-transitory computer-readable storage medium storing encoded video information, comprising: a bit stream stored in the medium, the bit stream comprising entropy-encoded information on a luma intra prediction mode and a chroma intra prediction mode, wherein the luma intra prediction mode is derived by using a luma prediction mode index, a mode group indicator, and an MPM group including three intra prediction modes, wherein, when the mode group indicator indicates the MPM group, the prediction mode decoding module determines an intra prediction mode indicated by the luma prediction mode index among the three intra prediction mode included in the MPM group as the luma intra prediction mode, wherein, when the mode group indicator does not indicate the MPM group, the prediction mode decoding module determines the luma intra prediction mode by sequentially comparing the luma prediction mode index with the three intra prediction modes in the MPM group, wherein, when only one of left and above intra prediction modes of a current luma prediction unit is available, the MPM group includes the available intra prediction mode and two additional intra prediction modes determined by the available intra prediction mode, and wherein, when the available intra prediction mode is a directional mode, the two additional intra prediction modes are DC mode and Planar mode.
Claims 1-8 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487